 

EXECUTION VERSION

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is made and entered
into as of January 8, 2019, by and among Regenerative Medicine Solutions, LLC, a
Delaware limited liability company (“RMS”), Lung Institute LLC, a Delaware
limited liability company (“Lung Institute”), RMS Lung Institute Management LLC,
a Delaware limited liability company (“RMS Management”), Cognitive Health
Institute Tampa, LLC, a Delaware limited liability company (“CHIT” and, together
with RMS, Lung Institute, and RMS Management, collectively and individually, the
“Assignor”), and RMS Acquisition Corp., a Nevada corporation (“Assignee”).

 

RECITALS

 

WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement, dated October 15, 2018 (as amended, the “Purchase Agreement”),
pursuant to which Assignor has agreed, among other things, to assign all of its
right, title and interest in and to the Assigned Contracts and the Assumed
Liabilities to Assignee.

 

WHEREAS, Assignor desires to assign the Assigned Contracts and the Assumed
Liabilities to Assignee, and Assignee desires to assume the Assigned Contracts
and Assumed Liabilities, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and mutual agreements
set forth in this Assignment and the Purchase Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

 

1. Defined Terms. Capitalized terms used in this Assignment but not otherwise
defined have the meanings given to such terms in the Purchase Agreement.

 

2. Assignment and Assumption. By this Assignment, Assignor assigns, transfers,
conveys and delivers to Assignee all of Assignor’s right, title and interest in
and to the Assigned Contracts and the Assumed Liabilities, and Assignee accepts
the foregoing assignment of all of the rights of Assignor under the Assigned
Contracts and assumes the Assumed Liabilities, in accordance with the terms and
conditions of the Assigned Contracts and Assumed Liabilities as provided in the
Purchase Agreement.

 

3. No Third Party Beneficiaries. Nothing in this Assignment shall be construed
as giving any Person, other than Assignor and Assignee and their successors and
permitted assigns, any right, remedy or claim under or in respect of this
Assignment or any provision hereof.

 

4. Enforceability and Severability. This Assignment is executed and delivered by
Assignor and Assignee pursuant to the Purchase Agreement and subject to the
covenants, representations, and warranties thereof. No provisions set forth in
this Assignment shall be deemed to enlarge, alter, or amend the terms or
provisions of the Purchase Agreement. If there is any conflict between the
provisions of this Assignment and the Purchase Agreement, the provisions of the
Purchase Agreement shall control.

 

5. Successors and Assigns. This Assignment shall be binding upon and shall inure
to the benefit of Assignor, Assignee and their respective heirs, executors,
legal representatives, successors and permitted assigns.

 

6. Governing Law. This Assignment shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, determined
without reference to conflicts of law principles.

 

7. Counterparts. This Assignment may be executed in one or more counterparts,
all of which taken together shall constitute one instrument. The parties agree
that this Assignment may be executed and the signatures transmitted to the other
party by facsimile or similar electronic transmission. Upon such transmission
and receipt by the other party, such facsimile signature shall be as effective
as an original.

 

[signature page follows]

 

1

 

 

Assignor and Assignee have caused this Assignment to be executed as of the day
and year first above written.

 

  ASSIGNOR:       REGENERATIVE MEDICINE SOLUTIONS, LLC   a Delaware limited
liability company       By: /s/ James St. Louis     James St. Louis   Its: CEO
and Manager       LUNG INSTITUTE, LLC       By: /s/ James St. Louis   Name:
James St. Louis   Title: CEO and Manager       RMS LUNG INSTITUTE MANAGEMENT LLC
      By: /s/ James St. Louis   Name: James St. Louis   Title: CEO and Manager  
    COGNITIVE HEALTH INSTITUTE TAMPA, LLC       By: /s/ James St. Louis   Name:
James St. Louis   Title: CEO and Manager

 

[Signature Page to Assignment and Assumption Agreement]

 

   

 

 

  ASSIGNEE:         RMS ACQUISITION CORP.   a Nevada corporation         By: /s/
Charles Farrahar   Name: Charles Farrahar   Title: Chief Executive Officer

 

[Signature Page to Assignment and Assumption Agreement]

 





   

 

